PER CURIAM: *
■ This litigation arose because a transcript was not filed for the defendant. The defendant wanted to refile his Mississippi complaint in Arkansas, and he became the Plaintiff here against his former attorney and the court reporter.
This court agrees with the district court’s judgment that the allegations do not make a viable claim.
AFFIRMED.

 Pursuant to 5th Cir. R. '47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir, R. 47.5.4.